Citation Nr: 0528535	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  95-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for right shoulder 
bursitis and supraspinatus tendonitis, currently evaluated as 
10 percent disabling, from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran had active service in the United States Marine 
Corps (USMC) from May 1974 to June 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1994 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, granted 
entitlement to service connection for bursitis and 
supraspinatus tendonitis of the right shoulder and assigned a 
noncompensable (zero percent) rating, effective from July 1, 
1994.  The veteran had a personal hearing with a Hearing 
Officer at the RO in February 1995.  After an April 1995 
hearing officer's decision, the RO granted a 10 percent 
rating for bursitis and supraspinatus tendonitis of the right 
shoulder, effective from July 1, 1994, in an April 1995 
rating decision.  

In May 1999, the Board remanded this matter to the RO to 
schedule the veteran for a Travel Board hearing.  Thereafter, 
the veteran had a Travel Board hearing at the RO with the 
undersigned Judge in July 1999.  

The Board remanded this matter to the RO in November 1999 in 
order to identify treatment providers as well as to obtain a 
VA examination report.  

In a May 2001 decision, the Board denied entitlement a rating 
in excess of 10 percent for bursitis and supraspinatus 
tendonitis of the right shoulder.  The veteran appealed the 
denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a June 2004 Order, the Court granted the 
veteran's Motion for Remand, vacating the Board's May 2001 
decision concerning the evaluation of the right shoulder 
disability, and remanding the issue to the Board for 
readjudication.  The Court found that although the Board made 
reference to Diagnostic Code 5201 in the May 2001 decision, 
the Board failed to sufficiently discuss entitlement to a 20 
percent disability rating in light of the consistent findings 
of VA medical examiners concerning the limits of the 
appellant's right shoulder movement.  The Court indicated 
that Diagnostic Code 5201 established entitlement to a 20 
percent disability rating where arm motion was limited to 
shoulder level.  Further, the Court noted that "as the three 
VA medical reports uniformly reported, the appellant's range 
of motion was limited by pain to 90 degrees, which is 
shoulder level".  Finally, the Court concluded that the 
Board's May 2001 decision inadequately addressed the 
applicability of Diagnostic Code 5201 and the appellant's 
entitlement to an increased rating under those rating 
criteria.

In November 2004, the Board remanded the veteran's claim in 
order to obtain a VA examination report and for action 
consistent with Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002 & Supp. 
2005).  The appeal has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of this claim 
have been addressed.

2.  Right shoulder bursitis and supraspinatus tendonitis is 
manifested by shoulder pain, notably on extremes of motion, 
when working above, and sleeping on his right shoulder.  

3.  Right shoulder bursitis and supraspinatus tendonitis is 
not manifested by dislocation or nonunion of the shoulder, 
ankylosis of the scapulohumeral articulation, persistent 
limitation of motion of the arm at shoulder level, or 
impairment of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
shoulder bursitis and supraspinatus tendonitis have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5099-5203, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an Increased Evaluation - Right Shoulder 
Bursitis and Supraspinatus Tendonitis

In an October 1994 rating decision, the RO granted 
entitlement to service connection for right shoulder 
bursitis/supraspinatus tendonitis and assigned a 
noncompensable (zero percent) rating, effective from July 1, 
1994 under Diagnostic Codes 5099-5203.  The veteran submitted 
a timely notice of disagreement (NOD) in December 1994.  The 
veteran filed a timely formal appeal in March 1995 after the 
RO issued a statement of the case (SOC) in January 1995.

The RO issued an additional April 1995 rating decision which 
assigned a 10 percent evaluation for the veteran's right 
shoulder disability under Diagnostic Codes 5099-5203, 
effective July 1, 1994.  The appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993)(where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).  

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's right shoulder bursitis and supraspinatus 
tendonitis.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  In this claim, veteran filed a timely 
NOD in December 1994 after an initial grant of service 
connection and the assignment of a noncompensable (zero 
percent) rating for the veteran's right shoulder disability 
in the RO's October 1994 rating decision.   The Board will 
evaluate the level of impairment due to the disability 
throughout the entire time of the claim as well as consider 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The veteran contends that an increased evaluation should be 
assigned for his service-connected residuals of right 
shoulder bursitis and supraspinatus tendonitis. After a 
review of the evidence, the Board finds that the evidence 
does not support the assignment of an increased rating for 
his right shoulder disability.

Evidence of record indicates that the veteran is right-hand 
dominant.  Therefore, his right shoulder disability is rated 
as impairment of the major upper extremity.  See 38 C.F.R. § 
4.69 (2005).

The veteran's right shoulder bursitis and supraspinatus 
tendonitis currently evaluated as 10 percent disabling under 
Diagnostic Codes 5099-5203.  In this case, the veteran's 
diagnosed right shoulder disability does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under an analogous 
diagnostic code.  See 38 C.F.R. §§ 4.20, 4.27 (2005).  The 
diagnostic code is "built-up" by assigning the first two 
digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
See 38 C.F.R. § 4.27 (2005). Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  See 38 C.F.R. §§ 4.20, 
4.27 (2005).  Therefore, the veteran's service-connected 
disability of right shoulder bursitis and supraspinatus 
tendonitis is rated according to the analogous condition of 
impairment of the clavicle or scapula under Diagnostic Code 
5203.


Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows:  forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2005).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2005).  
Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the major 
arm midway between the side and shoulder level warrants a 30 
percent disability rating.  A 40 percent rating is warranted 
when there is limitation of motion of the major arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2005).

Under Diagnostic Code 5202, a 20 percent rating is assigned 
for other impairment of the humerus in the major arm when 
there is malunion, with moderate deformity.   A 30 percent 
rating is warranted when there is marked deformity for the 
major arm. Also under Diagnostic Code 5202, a 20 percent 
rating is assigned for recurrent dislocation of the major arm 
at the scapulohumeral joint with infrequent episodes and 
guarding of movement only at shoulder level.  A 30 percent 
rating is warranted recurrent dislocation of the major arm at 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2005).

Under Diagnostic Code 5203, a 10 percent rating is assigned 
for impairment of the clavicle or scapula in the major arm 
with residuals of malunion or nonunion without loose 
movement.  A 20 percent rating is assigned for impairment of 
the clavicle or scapula in the major arm with residuals of 
nonunion with loose movement or for dislocation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2005).

Service medical records reveal that the veteran was treated 
in July 1993 for a history of right shoulder pain since May 
1991 following being struck on the shoulder by a softball.  
An assessment of right subacromial bursitis/post-traumatic 
arthritis was listed in the service medical records.  A 
September 1994 VA examination report listed a diagnosis of 
bilateral supraspinatus tendinitis bilateral.

A March 1995 VA examination report noted the veteran had some 
pain with the shoulder motions, but that it was not severe.  
Range of motion of the veteran's shoulders was noted as equal 
and full.  The examiner noted tenderness anteriorly in the 
right shoulder in the deltopectoral groove and lateral in the 
subacromial area.  Range of motion test results of each 
shoulder were listed as abduction - 90 degrees, external 
rotation - 90 degrees with pain, forward flexion - 150 
degrees, and backward extension - 70 degrees.  VA X-ray 
reports of both shoulders dated in March 1995 listed 
impressions of:  1) Mild separation of the right 
acromioclavicular joint and no separation of the left 
acromioclavicular joint.  2) several sclerotic densities 
measuring from 2 to 5 millimeters in both humeral heads 
presumably represent bony islands.  No soft tissue 
calcifications identified. 

A February 2000 VA orthopedic examination showed that the 
veteran complained of difficulty raising his right arm and 
difficulty sleeping on his right shoulder.  Right shoulder 
range of motion test results were listed as "adduction" - 
90 degrees,  flexion - 170 degrees, extension - 30 degrees, 
external rotation - 45 degrees, and internal rotation - 45 
degrees.  The examiner noted some discomfort in the right 
shoulder by elevation the arm above 90 degrees as well as 
some tenderness over the greater tuberosity of the right 
humerus and listed a diagnosis of right shoulder tendinitis.  
Further, the examiner opined that the veteran's right 
shoulder symptomatology was well managed with mild anti-
inflammatory drugs, and that the veteran was restricted in 
certain activities like climbing and working overhead.  A 
February 2000 VA X-ray report of the right shoulder showed 
negative findings.

VA orthopedic examination reports dated in March and May 2005 
showed that the veteran complained of painful movement in his 
right shoulder and pain with raising his right arm overhead.  
Right shoulder range of motion test results were listed as 
abduction - 165 degrees with pain on motion from 135 degrees 
to 165 degrees,  flexion - 165 degrees with pain on motion 
from 135 degrees to 165 degrees, external rotation - 90 
degrees, and internal rotation - 90 degrees.  The examiner 
noted that there were no findings of additional limitation of 
motion on repetitive use, recurrent shoulder dislocations, or 
joint ankylosis and listed a diagnosis of mild degenerative 
joint disease of the acromioclavicular joint.  

As an initial matter, the Board acknowledges the veteran's 
complaints of pain, stiffness, and limitation of motion 
associated with his service-connected right shoulder 
disability in multiple written statements as well as the 
hearing transcripts of record.  The veteran, however, has not 
demonstrated that he has the medical expertise that would 
render competent his statements as to the current severity of 
his right shoulder disability.  His opinion alone cannot meet 
the burden imposed by 38 C.F.R. §§ 4.71a with respect to the 
current severity of his right shoulder disability residuals.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Statements 
submitted by the veteran qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) 
(2005).  Competent medical evidence is evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2005).

The Board is also not free to ignore the effects of pain.  
The Board notes that the veteran has continually complained 
of right shoulder pain on movement in the medical evidence of 
record.  An evaluation of any musculoskeletal disability must 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to the veteran's right shoulder 
disability to the extent that would support the assignment of 
an increased rating.  While the veteran's pain must be 
considered in evaluating his service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  After 
considering the effects of the painful motion, stiffness, and 
limitation of motion, as described in the records of 
examination and treatment, the Board concludes that the 
disabling effects of the pain alone do not meet or more 
nearly approximate the criteria for assignment of higher 
ratings under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Board finds that the veteran's right 
shoulder disability residuals do not meet or more nearly 
approximate the rating criteria for a higher rating.  See 
38 C.F.R. Part 4, §§ 4.7, 4.71a (2005).  Competent medical 
evidence of record does not show that the veteran's service-
connected right shoulder disability symptomatology involves 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), recurrent dislocation of the joint or malunion of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula with findings of nonunion or dislocation 
(Diagnostic Code 5203).  

The Board also has considered whether the veteran is entitled 
to an evaluation in excess of 10 percent under Diagnostic 
Code 5201 based on limitation of motion of the arm.  The 
September 1994, March 1995, and February 2000 VA examination 
reports showed findings of abduction of 90 degrees.  However, 
in the February 2000 examination report, the examiner 
specifically noted that the veteran experienced "some 
discomfort" when elevating his arm above 90 degrees.  VA 
examination reports dated in September 1994 and March 1995 
also noted that range of motion was "full and equal" as 
well as stated that the veteran had "full elevation overhead 
bilaterally".  Further, the most recent VA examination 
reports dated in March and May 2005 show that the veteran has 
right shoulder abduction up to 165 degrees.  After reviewing 
the veteran's claims file, the examiner in the May 2005 
report opined that the VA examination reports dated in 1994, 
1995, and 2000 showed normal or full range of motion of the 
right shoulder.  The examiner used an example from the 
February 2000 report to further illustrate his opinion and 
described a notation of pain on abduction in the prior 
examination report.  The examiner then indicated that the 
absence of a description of limitation of motion in the 
February 2000 report suggested that right shoulder range of 
motion was normal at that time.  Compensation for limitation 
of major arm motion is warranted only where limitation of 
motion is not greater than shoulder level (90 degrees).  For 
the reasons discussed above, the Board finds that a 
preponderance of the medical evidence of record shows that 
the veteran is able to abduct his right arm to greater than 
shoulder level (90 degrees).          

Finally, the veteran's reports of right shoulder painful 
motion, stiffness, and limitation of motion do not meet or 
more nearly approximate the criteria for an increased or 
separate compensable rating under Diagnostic Codes 5200 
through 5203.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a (2005).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the 
Director of the Compensation for an extraschedular rating was 
not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the veteran's 
service-connected right shoulder disability.  Moreover, as 
discussed above, the schedular criteria for an increased 
rating has not been shown.  In addition, it has not been 
shown that the service-connected right disability alone has 
required frequent periods of hospitalization or produced 
marked interference with the veteran's employment.  The Board 
recognizes that the veteran discussed limitation of arm 
movement and painful motion while performing certain duties 
at work in the July 1999 hearing transcript.  However, none 
of the competent medical evidence of record indicates that 
the veteran's right shoulder disability causes marked 
interference with his employment.  For these reasons, the 
assignment of an extraschedular rating for the veteran's 
disability of right shoulder bursitis and supraspinatus 
tendonitis is not warranted.

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.

In the present case, a substantially complete application for 
the veteran's service connection claim was received in July 
1994.  Thereafter, in a rating decision dated in December 
1994, the veteran's claim for entitlement to service 
connection for right shoulder bursitis and supraspinatus 
tendonitis was granted.  In this case, the issue concerning 
the evaluation of the veteran's right shoulder disability was 
initially raised in a notice of disagreement following the 
assignment of the initial disability evaluation.  Thus, 
VAOPGCPREC 8-2003 holds that the section 5103(a) notice need 
not be sent; rather, the procedures of section 7105(d) apply.  
Nonetheless, in the December 2004 letter from the Appeals 
Management Center (AMC), the veteran was notified regarding 
what information and evidence is needed to substantiate his 
claim, what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in the December 2004 
letter was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by VA, and the content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In 
addition, in this case, the VCAA was enacted in November 2000 
after the original AOJ adjudication of the claim in 1994.  
The Court specifically stated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) that an appellant has the right to 
remand where VCAA content-complying notice had not been 
provided.  However, the Court recognized that the RO did not 
err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a June 2005 
Supplemental Statement of the Case (SSOC).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).     

To the extent that section 5103(a) notice requirements apply 
in this case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's evaluation for residuals of postoperative left 
inguinal hernia.  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letters from VA 
dated in December 2004 and the June 2005 SSOC, complied with 
these requirements.    

Additionally, the Board notes that the December 2004 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the December 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA outpatient treatment records, and 
a VA examination reports have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this case, 
the veteran was provided with multiple VA examinations.   

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remands from the 
Board dated in May 1999, November 1999, and November 2004.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of his claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2005).




ORDER

Entitlement to an increased evaluation for right shoulder 
bursitis and supraspinatus tendonitis is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


